DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the Amendment filed on 01/14/2021.
Claims 1-9, 21, 22, 25-27, and 31-36 are currently pending and have been examined.
The Information Disclosure Statements (IDS) filed on 11/05/2020, 01/12/2021, and 03/31/2021 have been acknowledged.  

Response to Amendment
Applicant`s amendment, filed 01/14/2021, has been entered. Claims 1-3, 5, 7-9, 21, 22, and 25-27 have been amended. Claims 31-36 have been newly added.  In light of Applicant's amendment, the rejections under 35 U.S.C. 112(a) and 112(b) have been withdrawn.

Priority
The examiner acknowledges that the instant application claims priority from Provisional Application 62/630,192, filed 02/13/2018, and therefore, the claims receive the effective filing date of 02/13/2018.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 21, 22, 25-27, and 31-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.



The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). 

Claims 1-9
Claim 1 recites at least the following limitations that are believed to recite an abstract idea:
receiving input media that includes a graphical representation of a user performing an activity; 
generating activity characteristics data by processing the input media using a trained image recognition model configured to automatically identify the activity and at least one characteristic of the activity, the activity characteristics data defining: 
task sequence characteristics that indicate a plurality of tasks that are performed by the user during performance of the activity; and
output characteristics that indicate an output that is produced by the user resulting from performance of the activity;
determining parameters for a product based on the activity characteristics data, the product being usable for completing the activity without performing at least one of the plurality of tasks; and
communicating a message specifying at least one of the product or the parameters for the product to the user.

                Under Prong Two of Step 2A of the 2019 PEG, the recitation of various additional elements within claim 1 are acknowledged, such as the method being computer implemented, at least one computing device, and a device disposed with the user. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. Although these additional computer-related elements are recited, claim 1 merely invokes such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Furthermore, claim 1 generally links the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.). Likewise, claim 1 specifying that the abstract idea of generating product parameters based on analysis of input media is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claim 1 recites an abstract idea and fails to integrate the abstract idea into a practical application, claim 1 is “directed to” an abstract idea under Step 2A of the Alice/Mayo test (Step 2A: YES).
            
Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract 
The recitation of various additional elements within claim 1 are acknowledged, such as the method being computer implemented, at least one computing device, and a device disposed with the user. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, claim 1 merely invokes such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claim 1 merely recites the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claim 1 that transforms the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-9, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-9 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial interactions. Dependent claims 2-5 and 7-9 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claim 6 further recites the additional element of a virtual assistant device. Similar to the discussion above, although these additional computer-related elements are recited, claim 6 merely invokes such additional element as a tool to perform the abstract idea. Additionally, claim 6 generally links the use of the abstract idea to a particular technological Alice/Mayo test, claims 1-9 are ineligible.

Claims 21, 22, and 25-27
Claim 21 recites at least the following limitations that are believed to recite an abstract idea:
receiving input media that includes a graphical representation of a user performing an activity; 
generating activity characteristics data by processing the input media using a trained image recognition model configured to automatically identify the activity, the activity characteristics data defining a plurality of tasks that are performed by the user during the performing the activity; 
determining, based on the activity characteristics data, parameters for a product that is usable for: 
completing the activity without performing at least one of the plurality of tasks; and
generating an output that results from the activity; and
communicating a message identifying the product to the user.
The above limitations recite the concept of generating product parameters based on analysis of input media. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g., marketing and sales activities/behaviors. Accordingly, under Prong One of Step 2A of the 2019 PEG, claim 21 recites an abstract idea (Step 2A, Prong One: YES).
FairWarning v. Iatric Sys.). Likewise, claim 21 specifying that the abstract idea of generating product parameters based on analysis of input media is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claim 21 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claim 21 recites an abstract idea and fails to integrate the abstract idea into a practical application, claim 21 is “directed to” an abstract idea under Step 2A of the Alice/Mayo test (Step 2A: YES).
            
Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
The recitation of various additional elements within claim 21 are acknowledged, such as one or more processors, a memory storing computer-readable instructions, and a device disposed with the user. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, claim 21 Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  
Even when considered as an ordered combination, the additional elements of claim 21 do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claim 21 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claim 21 that transforms the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 22 and 25-27, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 22 and 25-27 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial interactions. Dependent claims 22, 25, and 27 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claim 26 further recites the additional element of a virtual assistant device. Similar to the discussion above, although these additional computer-related elements are recited, claim 26 merely invokes such additional element as a tool to perform the abstract idea. Additionally, claim 26 generally links the use of the abstract idea to a particular technological environment or field of use. Under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claim 26 are not indicative of integration into a practical application. As such, under Step 2A, dependent claims 22 and 25-27 are “directed to” an abstract idea. Similar to the discussion above with respect to the independent claim, dependent claims 22 and 25-27, analyzed individually and as an ordered combination, merely invoke such additional elements as a tool to perform the abstract Alice/Mayo test, claims 21, 22 and 25-27 are ineligible.

Claims 31-36
Claim 31 recites at least the following limitations that are believed to recite an abstract idea:
receiving input media that includes a graphical representation of a user performing an activity; 
generating activity characteristics data by processing the input media using a trained image recognition model configured to automatically identify the activity, the activity characteristics data defining a plurality of tasks that are performed by the user during the performing the activity; and
determining, based on the activity characteristics data, parameters for a product that is usable for generating an output that results from the activity without performing at least one of the plurality of tasks; and
communicating a message identifying the product to the user.
The above limitations recite the concept of generating product parameters based on analysis of input media. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g., marketing and sales activities/behaviors. Accordingly, under Prong One of Step 2A of the 2019 PEG, claim 31 recites an abstract idea (Step 2A, Prong One: YES).
                Under Prong Two of Step 2A of the 2019 PEG, the recitation of various additional elements within claim 31 are acknowledged, such as the method being computer implemented, at least one computing device, and a device disposed with the user. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. Although these additional computer-related elements are recited, claim 31 merely invokes such additional elements as a tool to perform the abstract idea. FairWarning v. Iatric Sys.). Likewise, claim 31 specifying that the abstract idea of generating product parameters based on analysis of input media is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claim 31 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claim 31 recites an abstract idea and fails to integrate the abstract idea into a practical application, claim 31 is “directed to” an abstract idea under Step 2A of the Alice/Mayo test (Step 2A: YES).
            
Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
The recitation of various additional elements within claim 31 are acknowledged, such as the method being computer implemented, at least one computing device, and a device disposed with the user. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, claim 31 merely invokes such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claim 31 merely recites the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  
Even when considered as an ordered combination, the additional elements of claim 31 do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claim 31 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claim 31 that transforms the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 32-36, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 32-36 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial interactions. Dependent claims 32-36 fail to identify additional elements and as such, are not indicative of integration into a practical application. As such, under Step 2A, dependent claims 32-36 are “directed to” an abstract idea. Similar to the discussion above with respect to the independent claim, dependent claims 32-36, analyzed individually and as an ordered combination, merely invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself. See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 31-36 are ineligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4-7, 21, 25-27, and 31-33 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Calman et al., U.S. 20120231840 A1 (previously cited and hereafter referred to as “Calman”).

Regarding claim 1, Calman discloses a computer-implemented method, comprising:
receiving, by at least one computing device, input media that includes a graphical representation of a user performing an activity (Calman: [0049], [0099], [0113], [0123-0124] – “The user captures a video of herself running, and a portion of the video includes a depiction of how her feet hit the ground when she runs.”); 
generating, by the at least one computing device, activity characteristics data by processing the input media using a trained image recognition model configured to automatically identify the activity and at least one characteristic of the activity, the activity characteristics data defining: task sequence characteristics that indicate a plurality of tasks that are performed by the user during performance of the activity; and output characteristics that indicate an output that is produced by the user resulting from performance of the activity (Calman: [0075], [0090-0091], [0096], [0099], [0123-0124] – “determining, based at least partially on the information, that the image depicts a portion of a movement, wherein the movement is associated with a sport or an exercise…the movement includes a running motion, including but not limited to a stride, a step, the positioning of a foot as it strikes and/or leaves the ground, a posture, an arm position while running, or any other movement associated with running…the information associated with a portion of a movement includes an analysis of the portion of a movement” – “The object recognition application 14 may use any type of means in order to identify desired objects 64. For instance, the object recognition application 14 may utilize one or more pattern recognition algorithms to analyze objects in the environment 68 and compare with markers 66 in data storage 48 which may be contained within the mobile device 10 (such as within integrated circuit 46) or externally on a separate system accessible via the connected network…Some example implementations contemplate recognizing equipment [e.g., a shoe]…The user captures a video of herself running, and a portion of the video includes a depiction of how her feet hit the ground when she runs. An analysis of the video indicates that the user tends to overpronate when she runs, and indicates that her shoes 
determining, by the at least one computing device, parameters for a product based on the activity characteristics data, the product being usable for completing the activity without performing at least one individual task of the plurality of tasks (Calman: [0091], [0115], [0124] – “Comparing the information to data stored in a memory system may include performing depicted in the captured image. For example, if an analysis of the captured image suggests that a person overpronates while running, is left handed, plays volleyball, and/or has sustained an injury, such information can be compared to information associated with each piece of equipment and equipment that is likely to accommodate, correct, and/or improve aspects of the user's movements may be identified…The user captures a video of herself running, and a portion of the video includes a depiction of how her feet hit the ground when she runs. An analysis of the video indicates that the user tends to overpronate when she runs, and indicates that her shoes are a poor match for runners that tend to overpronate. A depiction of the user's foot-strike on the ground is presented on the display of the user's mobile device, along with a link to a website describing how overpronation may cause the discomfort experienced by the user.”); and
communicating, by the at least one computing device, a message specifying at least one of the product or the parameters for the product to a device disposed with the user (Calman: [0124] – “A depiction of the user's foot-strike on the ground is presented on the display of the user's mobile device, along with a link to a website describing how overpronation may cause the discomfort experienced by the user. A link to a website describing the best shoes for overpronating runners is also displayed on the user's mobile device. By selecting the link, the user is able to obtain information about better running shoes, which she subsequently orders via her mobile device.”).

Regarding claim 4, Calman discloses the computer-implemented method of claim 1, wherein the product is a customized product that is designed to assist the user in performing the activity, and wherein determining the parameters for the product includes determining product customization parameters for generating the customized product (Calman: [0123] – “The user captures a series of short videos of his attempts of a variety of shots with each of his clubs. An application running on the mobile device determines that the captured video depicts golf swings, analyzes the user's swing, and presents to the user a comparison video showing how the user tends to move his body in an unpredictable manner as the club approaches the ball, causing the inconsistencies experienced by the user. The 

Regarding claim 5, Calman discloses the computer-implemented method of claim 1, wherein the trained image recognition model is configured to: identify at least one item of equipment that is used by the user during performance of the activity; and determine one or more movements that are performed by the user with respect to the at least one item of equipment, wherein the task sequence characteristics are generated based at least in part on the one or more movements (Calman: [0075], [0096], [0123-0124] – “The object recognition application 14 may use any type of means in order to identify desired objects 64. For instance, the object recognition application 14 may utilize one or more pattern recognition algorithms to analyze objects in the environment 68 and compare with markers 66 in data storage 48 which may be contained within the mobile device 10 (such as within integrated circuit 46) or externally on a separate system accessible via the connected network…The user captures a video of herself running, and a portion of the video includes a depiction of how her feet hit the ground when she runs. An analysis of the video indicates that the user tends to overpronate when she runs, and indicates that her shoes are a poor match for runners that tend to overpronate. A depiction of the user's foot-strike on the ground is presented on the display of the user's mobile device, along with a link to a website describing how overpronation may cause the discomfort experienced by the user. A link to a website describing the best shoes for overpronating runners is also displayed on the user's mobile device. By selecting the link, the user is able to obtain information about better running shoes, which she subsequently orders via her mobile device.”).

Regarding claim 6, Calman discloses the computer-implemented method of claim 1, wherein the input media includes at least one of a photograph that is generated by a virtual assistant device or a video that is generated by the virtual assistant device (Calman: [0054], [0077], [0113] – “A “mobile device” 10 may be any mobile communication device, such as a cellular telecommunications device (i.e., a cell phone or mobile phone), personal digital assistant (PDA)…the user 62 may select the indicator 70 by any conventional means, e.g., keystroke, touch, voice command or the like, for interaction with the mobile device 10…the image captured by the mobile device may 

Regarding claim 7, Calman discloses the computer-implemented method of claim 1, wherein the message further comprises an indication of at least one benefit of using the product versus performing the activity as represented in the input media (Calman: [0118], [0123-0124] – “The user captures a video of herself running, and a portion of the video includes a depiction of how her feet hit the ground when she runs. An analysis of the video indicates that the user tends to overpronate when she runs, and indicates that her shoes are a poor match for runners that tend to overpronate. A depiction of the user's foot-strike on the ground is presented on the display of the user's mobile device, along with a link to a website describing how overpronation may cause the discomfort experienced by the user. A link to a website describing the best shoes for overpronating runners is also displayed on the user's mobile device. By selecting the link, the user is able to obtain information about better running shoes, which she subsequently orders via her mobile device.”).

Regarding claim 21, Calman discloses a system comprising: 
one or more processors (Calman: [0049]); and 
a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon that, when executed by the one or more processors, cause the one or more processors to (Calman: [0049]): 
receive input media that includes a graphical representation of a user performing an activity (Calman: [0099], [0113], [0123-0124] – “The user captures a video of herself running, and a portion of the video includes a depiction of how her feet hit the ground when she runs.”); 
generate activity characteristics data by processing the input media using a trained image recognition model configured to automatically identify the activity, the activity characteristics data defining a plurality of tasks that are performed by the user during the performing the activity (Calman: [0075], [0090-0091], [0096], [0099], [0123-0124] – “determining, based at least partially on the information, that the image depicts a portion of a movement, wherein the movement is associated with a sport or an exercise…the movement includes a running motion, including but not limited to a stride, a step, the 
determine, based on the activity characteristics data, parameters for a product that is usable for: completing the activity without performing at least one of the plurality of tasks; and generating an output that results from the activity (Calman: [0091], [0115], [0124] – “Comparing the information to data stored in a memory system may include performing depicted in the captured image. For example, if an analysis of the captured image suggests that a person overpronates while running, is left handed, plays volleyball, and/or has sustained an injury, such information can be compared to information associated with each piece of equipment and equipment that is likely to accommodate, correct, and/or improve aspects of the user's movements may be identified…The user captures a video of herself running, and a portion of the video includes a depiction of how her feet hit the ground when she runs. An analysis of the video indicates that the user tends to overpronate when she runs, and indicates that her shoes are a poor match for runners that tend to overpronate. A depiction of the user's foot-strike on the ground is presented on the display of the user's mobile device, along with a link to a website describing how overpronation may cause the discomfort experienced by the user. A link to a website describing the best shoes for overpronating runners is also displayed on the user's mobile device. By selecting the link, the user is able to obtain information about better running shoes, which she subsequently orders via her mobile device.”); and 


Regarding claim 25, Calman discloses the system of claim 21, wherein the trained image recognition model is configured to: identify at least one item of equipment used by the user during the performing the activity; and determine one or more movements that are performed by the user with respect to the at least one item of equipment, wherein the activity characteristics data are generated based at least in part on the one or more movements (Calman: [0075], [0096], [0123-0124] – “The object recognition application 14 may use any type of means in order to identify desired objects 64. For instance, the object recognition application 14 may utilize one or more pattern recognition algorithms to analyze objects in the environment 68 and compare with markers 66 in data storage 48 which may be contained within the mobile device 10 (such as within integrated circuit 46) or externally on a separate system accessible via the connected network…The user captures a video of herself running, and a portion of the video includes a depiction of how her feet hit the ground when she runs. An analysis of the video indicates that the user tends to overpronate when she runs, and indicates that her shoes are a poor match for runners that tend to overpronate. A depiction of the user's foot-strike on the ground is presented on the display of the user's mobile device, along with a link to a website describing how overpronation may cause the discomfort experienced by the user. A link to a website describing the best shoes for overpronating runners is also displayed on the user's mobile device. By selecting the link, the user is able to obtain information about better running shoes, which she subsequently orders via her mobile device.”).

Regarding claim 26, Calman discloses the system of claim 21, wherein the input media includes at least one of a photograph that is generated by a virtual assistant device or a video that is generated by the virtual assistant device (Calman: [0054], [0077], [0113] – “A “mobile device” 10 may be any mobile communication device, such as a cellular telecommunications device (i.e., a cell phone or mobile phone), personal digital assistant (PDA)…the user 

Regarding claim 27, Calman discloses the system of claim 21, wherein the message further comprises an indication of at least one benefit of using the product versus performing the activity as represented in the input media (Calman: [0118], [0123-0124] – “The user captures a video of herself running, and a portion of the video includes a depiction of how her feet hit the ground when she runs. An analysis of the video indicates that the user tends to overpronate when she runs, and indicates that her shoes are a poor match for runners that tend to overpronate. A depiction of the user's foot-strike on the ground is presented on the display of the user's mobile device, along with a link to a website describing how overpronation may cause the discomfort experienced by the user. A link to a website describing the best shoes for overpronating runners is also displayed on the user's mobile device. By selecting the link, the user is able to obtain information about better running shoes, which she subsequently orders via her mobile device.”).

Regarding claim 31, Calman discloses a computer-implemented method, comprising:
receiving, by at least one computing device, input media that includes a graphical representation of a user performing an activity (Calman: [0049], [0099], [0113], [0123-0124] – “The user captures a video of herself running, and a portion of the video includes a depiction of how her feet hit the ground when she runs.”); 
generating, by the at least one computing device, activity characteristics data by processing the input media using a trained image recognition model configured to automatically identify the activity, the activity characteristics data defining a plurality of tasks that are performed by the user during the performing the activity (Calman: [0075], [0090-0091], [0096], [0099], [0123-0124] – “determining, based at least partially on the information, that the image depicts a portion of a movement, wherein the movement is associated with a sport or an exercise…the movement includes a running motion, including but not limited to a stride, a step, the positioning of a foot as it strikes and/or leaves the ground, a posture, an arm position while running, or any other movement associated with running…the information associated with a portion of a movement includes an analysis of the portion of a movement” – “The 
determining, by the at least one computing device and based on the activity characteristics data, parameters for a product that is usable for generating an output that results from the activity without performing at least one of the plurality of tasks (Calman: [0091], [0115], [0124] – “Comparing the information to data stored in a memory system may include performing depicted in the captured image. For example, if an analysis of the captured image suggests that a person overpronates while running, is left handed, plays volleyball, and/or has sustained an injury, such information can be compared to information associated with each piece of equipment and equipment that is likely to accommodate, correct, and/or improve aspects of the user's movements may be identified…The user captures a video of herself running, and a portion of the video includes a depiction of how her feet hit the ground when she runs. An analysis of the video indicates that the user tends to overpronate when she runs, and indicates that her shoes are a poor match for runners that tend to overpronate. A depiction of the user's foot-strike on the ground is presented on the display of the user's mobile device, along with a link to a website describing how overpronation may cause the discomfort experienced by the user.”); and
communicating, by the at least one computing device, a message identifying the product to a device disposed with the user (Calman: [0124] – “A depiction of the user's foot-strike on the ground is presented on the display of the user's mobile device, along with a link to a website describing how overpronation may cause the discomfort experienced by the user. A link to a website describing the best shoes for overpronating runners is also displayed on the user's mobile device. By selecting the link, the user is able to obtain information about better running shoes, which she subsequently orders via her mobile device.”).

Regarding claim 32, Calman discloses the computer-implemented method of claim 31, wherein the trained image recognition model is configured to: identify at least one item of equipment that is used by the user during the performing the activity; and determine one or more movements that are performed by the user with respect to the at least one item of equipment, wherein the task sequence characteristics are generated based at least in part on the one or more movements (Calman: [0075], [0096], [0123-0124] – “The object recognition application 14 may use any type of means in order to identify desired objects 64. For instance, the object recognition application 14 may utilize one or more pattern recognition algorithms to analyze objects in the environment 68 and compare with markers 66 in data storage 48 which may be contained within the mobile device 10 (such as within integrated circuit 46) or externally on a separate system accessible via the connected network…The user captures a video of herself running, and a portion of the video includes a depiction of how her feet hit the ground when she runs. An analysis of the video indicates that the user tends to overpronate when she runs, and indicates that her shoes are a poor match for runners that tend to overpronate. A depiction of the user's foot-strike on the ground is presented on the display of the user's mobile device, along with a link to a website describing how overpronation may cause the discomfort experienced by the user. A link to a website describing the best shoes for overpronating runners is also displayed on the user's mobile device. By selecting the link, the user is able to obtain information about better running shoes, which she subsequently orders via her mobile device.”).

Regarding claim 33, Calman discloses the computer-implemented method of claim 31, wherein the message further comprises an indication of at least one benefit of using the product versus performing the activity as represented in the input media (Calman: [0118], [0123-0124] – “The user captures a video of herself running, and a portion of the video includes a depiction of how her feet hit the ground when she runs. An analysis of the video indicates that the user tends to overpronate when she runs, and indicates that her shoes are a poor match for runners that tend to overpronate. A depiction of the user's foot-strike on the ground is presented on the display of the user's mobile device, along with a link to a website describing how overpronation may cause the discomfort experienced by the user. A link to a website describing the best shoes for overpronating runners is also displayed on the user's mobile device. By selecting the link, the user is able to obtain information about better running shoes, which she subsequently orders via her mobile device.”).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 22, and 36 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Calman, in view of Do et al., U.S. 20090259687 A1 (previously cited and hereafter referred to as “Do”).

Regarding claim 2, Calman teaches the computer-implemented method of claim 1, wherein the activity characteristics data further defines material characteristics that indicate one or more materials that are converted via performance of the activity (Calman: [0123-0124] – “The user captures a video of herself running, and a portion of the video includes a depiction of how her feet hit the ground when she runs. An analysis of the video indicates that the user tends to overpronate when she runs, and indicates that her shoes are a poor match for runners that tend to overpronate. A depiction of the user's foot-strike on the ground is presented on the display of the user's mobile device, along with a link to a website describing how overpronation may cause the discomfort experienced by the user. A link to a website describing the best shoes for overpronating runners is also displayed on the user's mobile device. By selecting the link, the user is able to obtain information about better running shoes, which she subsequently orders via her mobile device.”), but does not explicitly teach that the material characteristics are raw 
It would have been recognized that applying the known technique of the material characteristics being raw material characteristics, as taught by Do, to the teachings of Calman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including that the material characteristics are raw material characteristics, as taught by Do, into the activity image analysis method of Calman would have been recognized by those of ordinary skill in the art as resulting in an improved method for analyzing activities captured in an image by preventing the user from using the wrong ingredient in a recipe (Calman: [0105]).


Regarding claim 3, Calman/Do teaches the computer-implemented method of claim 2, wherein the product is identified based at least in part on the raw material characteristics and the output characteristics (Calman: [0123-0124] – “The user captures a video of herself running, and a portion of the video includes a depiction of how her feet hit the ground when she runs. An analysis of the video indicates that the user tends to overpronate when she runs, and indicates that her shoes are a poor match for runners that tend to overpronate. A depiction of the user's foot-strike on the ground is presented on the display of the user's mobile device, along with a link to a website describing how overpronation may cause the discomfort experienced by the user. A link to a website describing the best shoes 

Regarding claim 22, Calman teaches the system of claim 21, wherein the activity characteristics data indicates one or more materials that are converted into the output during the performing the activity (Calman: [0123-0124] – “The user captures a video of herself running, and a portion of the video includes a depiction of how her feet hit the ground when she runs. An analysis of the video indicates that the user tends to overpronate when she runs, and indicates that her shoes are a poor match for runners that tend to overpronate. A depiction of the user's foot-strike on the ground is presented on the display of the user's mobile device, along with a link to a website describing how overpronation may cause the discomfort experienced by the user. A link to a website describing the best shoes for overpronating runners is also displayed on the user's mobile device. By selecting the link, the user is able to obtain information about better running shoes, which she subsequently orders via her mobile device.”), but does not explicitly teach that the one or more materials are one or more raw materials. However, Do teaches analyzing video of a user performing an activity involving materials (Do: [0105]), including the known technique of the one or more materials being one or more raw materials (Do: [0105] – “At step 564, the interactive cooking preparation device uses sensors to identify the item (the ingredient) that the user placed in the highlighted area. At step 566, the interactive cooking preparation device compares the ingredient that was retrieved by the user with the requested ingredient. A determination is made as to whether the user retrieved the correct ingredient (decision 568). If the user did not retrieve the requested ingredient, then decision 568 branches to “no” branch 569 whereupon, at step 570, the user is notified that the wrong ingredient was retrieved and processing loops back to have the user retrieve the requested ingredient and place the requested ingredient on the highlighted area of the interactive cooking preparation device's surface. For example, if the recipe needs “baking soda” but the user retrieved “baking powder”, then the user would be notified that the wrong ingredient was retrieved and, possibly prevent the user from using the wrong 
It would have been recognized that applying the known technique of the materials being raw materials, as taught by Do, to the teachings of Calman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems.  Further, including that the materials are raw materials, as taught by Do, into the activity image analysis method of Calman would have been recognized by those of ordinary skill in the art as resulting in an improved system for analyzing activities captured in an image by preventing the user from using the wrong ingredient in a recipe (Calman: [0105]).

Regarding claim 36, Calman teaches the computer-implemented method of claim 31, wherein the activity characteristics data further defines one or more materials that are converted via performance of the activity (Calman: [0123-0124] – “The user captures a video of herself running, and a portion of the video includes a depiction of how her feet hit the ground when she runs. An analysis of the video indicates that the user tends to overpronate when she runs, and indicates that her shoes are a poor match for runners that tend to overpronate. A depiction of the user's foot-strike on the ground is presented on the display of the user's mobile device, along with a link to a website describing how overpronation may cause the discomfort experienced by the user. A link to a website describing the best shoes for overpronating runners is also displayed on the user's mobile device. By selecting the link, the user is able to obtain information about better running shoes, which she subsequently orders via her mobile device.”), but does not explicitly teach that the material characteristics are raw material characteristics. However, Do teaches analyzing video of a user performing an activity involving materials (Do: [0105]), including the known technique of the materials being raw materials (Do: [0105] – “At step 564, the interactive cooking preparation device uses sensors to identify the item (the ingredient) that the user placed in the highlighted area. At step 566, the interactive cooking preparation device compares the ingredient that was retrieved by the user with the requested ingredient. A determination is made as to whether the user retrieved the correct ingredient (decision 568). If the user did not retrieve the requested ingredient, then decision 568 branches to “no” branch 569 whereupon, at step 570, the user is notified that the wrong ingredient was retrieved and processing loops back to have the user retrieve the requested ingredient and place the requested ingredient on the highlighted area of the interactive cooking preparation device's 
It would have been recognized that applying the known technique of the materials being raw materials, as taught by Do, to the teachings of Calman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including that the materials are raw materials, as taught by Do, into the activity image analysis method of Calman would have been recognized by those of ordinary skill in the art as resulting in an improved method for analyzing activities captured in an image by preventing the user from using the wrong ingredient in a recipe (Calman: [0105]).

Allowable Subject Matter
Claims 8, 9, 34, and 35 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered.

35 U.S.C. § 101
Applicant argues, “Rather than equate specific limitations to an abstract idea enumerated by the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office simply lists each of the claimed method steps, equates this list to a single concept of ‘generating product parameters based on analysis of input media,’ and equates the claimed limitations as a whole to an alleged abstract idea – not specific limitations to abstract ideas” (Remarks at 12). As shown on pages 6-7 of the prior Office Action, the examiner identified the limitations believed to recite an abstract idea and labelled them as falling within the “Certain Methods of Organizing Human Activity” grouping. The examiner points to the various recent court decisions, such as Ultramercial Inc. v. Hulu and Cyberfone Systems v. CNN Interactive Group, for examples of claims that, on their face, recited complex ideas/interactions but were Alice “described” the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”

Applicant argues, “Generating product parameters is explicitly different from one of the enumerated groupings of abstract ideas as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, and is not indicated as being one of the enumerated groupings of abstract ideas by any precedential decision or guidance supporting such a conclusion” (Remarks at 13). The examiner disagrees. As shown on pages 6-7 of the prior Office Action, the examiner identified the limitations believed to recite an abstract idea and labelled them as falling within the “Certain Methods of Organizing Human Activity” grouping because “they recite commercial interactions, e.g., marketing and sales activities/behaviors.” Generating product parameters based on analysis of input media is marketing and sales activities/behaviors.

Applicant’s arguments regarding the limitations falling within the “Mental Processes” grouping (Remarks at 13-15) have been considered but are rendered moot as, in light of Applicant’s amendments, this grouping has no longer been relied upon.

Applicant argues: “The features of claim 1 provide a specific manner for identifying a product that improves a user’s ability to perform an activity and represent a digitally-rooted solution that transmits a recommendation to a user device associated with the user. This leads to a more streamlined user experience in performing the activity and undoubtedly represents a practical application of the alleged abstract idea” (Remarks at 15). The examiner disagrees. The instant claims merely implement the abstract idea of determining product parameters based on analysis of input media and generally link the use of the abstract idea to a particular technological environment, i.e., a generic computer. There is no technological improvement claimed. The problem to which the present claims is directed (i.e., determining product parameters based on analysis of input media) existed before, and still exists outside of computer technology and computer networks. There is no indication, short 

Prior Art Rejections
Applicant argues, Calman does not teach “determining, by the at least one computing device, parameters for a product based on the activity characteristics data, the product being usable for completing the activity without performing at least one individual task of the plurality of tasks” (Remarks at 18-20). The examiner disagrees. Calman discloses a computer identifying criterion necessary for a product based on data, such as specific parts of an activity being performed (e.g., a stride, a step, the positioning of a foot as it strikes and/or leaves the ground, a posture, an arm position while running; a take-off, a landing, a leap, a leg position, or any other movement associated with jumping; etc.) and issues that result from the user performing the activity (i.e., overpronation, injury, etc.) (i.e., “determining, by the at least one computing device, parameters for a product based on the activity characteristics data”). Calman further discloses that the product is intended to correct/avoid a particular part of an activity being performed (e.g., avoid certain positioning of the foot while running to prevent overpronation) (i.e., “the product being usable for completing the activity without performing at least one individual task of the plurality of tasks”).

Applicant`s arguments regarding the dependent claims being allowable as a result of their dependence on the independent claims (Remarks at 19-20) are not persuasive because the independent claims are not allowable, as shown above.  

Formal Request for Interview


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTNEY N MILLER whose telephone number is (571)272-8555.  The examiner can normally be reached on 9AM-6PM Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684